Citation Nr: 0842864	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection to a left ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an initial compensable disability rating 
for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to May 
1991 and from May 1992 to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from a left ankle disability.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from a bilateral knee disability.

3.  The veteran's service-connected right ear hearing loss is 
currently manifested by an average pure tone threshold of 30 
decibels with speech recognition ability of 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for a 
bilateral knee disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for a compensable disability rating for 
service-connected right ear hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The evidence shows that the veteran does not currently suffer 
from a left ankle disability or a bilateral knee disability.  
Post-service medical evidence is entirely negative for any 
competent evidence of the clinical presence of a left ankle 
disability or a bilateral knee disability.  A December 2004 
VA examination showed that the veteran had some limitation of 
motion of dorsiflexion of the left ankle and flexion of the 
right knee.  All other ranges of motion of the left ankle and 
bilateral knees were normal.  The examiner stated that there 
were no bone spurs found on examination and there was not 
enough clinical evidence to make a diagnosis for the knees.  
In addition, x-rays taken in January 2005 of the left ankle 
and knees were normal.  Furthermore, there is no evidence of 
any post-service treatment for the left ankle or knees.  The 
only evidence of the existence of a left ankle and bilateral 
knee disabilities are the veteran's own statements.  In the 
absence of any competent evidence of degenerative joint 
disease, the Board must conclude the veteran does not 
currently suffer from these disabilities.  Brammer, 3 Vet. 
App. at 225.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, and to resolve 
any doubt regarding the extent of the disability in the 
veteran's favor.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's right ear hearing loss is evaluated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations based on the examinations result 
cited below.

In connection with his claim for right ear hearing loss, the 
veteran was afforded a VA audiological examination November 
2004.  During the examination, the veteran's right ear 
average pure tone threshold was 30 and speech recognition 
ability was 94 percent.  

In this case, applying the results of all the VA audiological 
examinations to Table VI consistently yielded a Roman numeral 
value of I for the right ear.  As discussed above, because 
the left ear is not service connected, it is assigned a Roman 
numeral value of I (recent testing of this ear would indicate 
a similar, if not identical, finding).  Applying these values 
to Table VII, the Board finds that the veteran's right ear 
hearing loss is evaluated as zero percent disabling.  Simply 
stated, the results do not provide a basis to grant a 
compensable disability rating in the right ear.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in October 2004 and March 2006 for 
the claims service connection and they were readjudicated in 
a July 2006 statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Regarding the claim for an increased rating for right ear 
hearing loss, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of December 9, 2004, the date following 
discharge from military service, and a noncompensable rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


